Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-417
       Lower Tribunal Nos. 13200003926FC, CS No. 2001504905
                         ________________


                              Lucas Perez,
                                  Appellant,

                                     vs.

   State of Florida, Department of Revenue, Child Support
                        Program, et al.,
                                 Appellees.


    An Appeal from the State of Florida, Department of Revenue, Child
Support Program.

     Lucas Perez, in proper person.

     Ashley Moody, Attorney General, and Toni C. Bernstein (Tallahassee),
Senior Assistant Attorney General, for appellee Florida Department of
Revenue.

Before EMAS, GORDO and BOKOR, JJ.

     EMAS, J.
                 ON PARTIAL CONFESSION OF ERROR

      Lucas Perez appeals from a final administrative support order

rendered by the State Department of Revenue, Child Support Program. The

order established the length of retroactive child support (twenty-three

months), calculated the total amount of retroactive child support ($6,032.58),

and credited Perez for payments made during the retroactive period

($163.50).    We conclude that the order, and the calculations and

determinations contained in that order, are supported by the record, and that

the commencement date for calculating retroactive support (December 1,

2018) was proper, because it was after the parties had separated and were

no longer residing together with the child. See § 61.30(17), Fla. Stat. (2021)

(providing: “In an initial determination of child support, whether in a paternity

action, dissolution of marriage action, or petition for support during the

marriage, the court has discretion to award child support retroactive to the

date when the parents did not reside together in the same household with

the child, not to exceed a period of 24 months preceding the filing of the

petition, regardless of whether that date precedes the filing of the petition.”)

      However, and as the Department of Revenue properly and

commendably concedes, the Title IV-D Standard Parenting Time Plan was

not incorporated into the final support order as required, see § 409.2563,



                                       2
Fla. Stat. (2021) (requiring the Department of Revenue to include a copy of

the Title IV-D Standard Parenting Time Plan when serving the Notice of

Proceeding to Establish Administrative Support Order), and further

concedes that Perez may be entitled to a deviation from his current support

obligation based upon the parenting plan. See § 61.30(11)(a)10, Fla. Stat.

(2021) (“The court may adjust the total minimum child support award, or

either or both parents' share of the total minimum child support award, based

upon . . . the particular parenting plan, a court-ordered time-sharing

schedule, or a time-sharing arrangement exercised by agreement of the

parties, such as where the child spends a significant amount of time, but less

than 20 percent of the overnights, with one parent, thereby reducing the

financial expenditures incurred by the other parent; or the refusal of a parent

to become involved in the activities of the child.”)

      We therefore reverse that portion of the order on appeal establishing

Perez’s current support obligation, and remand this cause to the lower

tribunal for the specific purpose of incorporating the standard parenting time

plan and to determine, in light of that parenting time plan, whether a deviation

from the minimum child support award is appropriate. The order is, in all

other respects, affirmed.

      Affirmed in part, reversed in part, and remanded with directions.



                                       3